PER CURIAM.
The facts before us, which need not be detailed in expressing our conclusion to reverse the trial court, disclose a codicil executed within the 6 month period preceding the testator’s death. The effect of the codicil was to convert potential gifts to charitable entities into actual bequests. Because that conversion occurred less than six months from death, section 732.803(1), Florida Statutes (1985), renders the charitable gifts voidable. Accordingly, as well meaning as the trial court was in seeking to fulfill the testator’s intent, the manifest effect of the foregoing statutory provision cannot be overcome.
We reverse and vacate the trial court’s order and remand this matter for further proceedings consistent with this opinion.
DANAHY, C.J., and' CAMPBELL and FRANK, JJ., concur.